 KENNICOTT BROS. COMPANYI Kennicott Bros. Company and Produce, Fresh &Frozen Fruits & Vegetables, Fish, Butter, Eggs,Cheese, Poultry, Florist, Nursery, Landscape &Allied Employees, Drivers, Chauffeurs, Ware-housemen & Helpers Union, Chicago and Vicin-ity, Illinois, Local 703, International Brother-hood of Teamsters, Chauffeurs, Warehousemen& Helpers of America. Case 13-CA-18501May 14, 1981DECISION AND ORDER DIRECTINGHEARINGUpon a charge filed on March 5, 1979, by theUnion, and duly served on Kennicott Bros. Com-pany, herein called Respondent, the General Coun-sel of the National Labor Relations Board, by theRegional Director for Region 13, issued a com-plaint on April 9, 1979, against Respondent, alleg-ing that Respondent had engaged in and was en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) of theNational Labor Relations Act, as amended. Copiesof the charge and complaint and notice of hearingbefore an administrative law judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that Respondentfailed to notify or bargain with the Union beforediscontinuing, in December 1978, its practice ofgranting Christmas bonuses and before grantingunilateral wage increases in January and February1979. On April 19, 1979, Respondent filed ananswer admitting in part, and denying in part, theallegations of the complaint.On April 10, 1979, the Regional Director forRegion 13 dismissed a decertification petition, Case13-RD-1214, filed on February 28, 1979, by KeithSchmoeller, herein called the Petitioner. The basisfor dismissal was the pendency of the unfair laborpractice complaint in this proceeding.On August 6, 1979, Respondent and the Unionentered into a new collective-bargaining agree-ment. On that date the Regional Director informedthe Union that if it withdrew its unfair labor prac-tice charge he would deny any request to reinstatethe decertification petition. The Union then re-quested withdrawal of the charge, whereupon theRegional Director issued, on August 8, 1979, anorder approving the request to withdraw thecharge dismissing the complaint, and withdrawingthe notice of hearing.On September 28, 1979, the Regional Directordenied the Petitioner's request to reinstate the peti-tion in Case 13-RD-1214. However, the Board,pursuant to Respondent's request for review, rein-stated the petition on January 15, 1980. On March256 NLRB No. 224, 1980, the Board denied the Union's motion forreconsideration of the reinstatement order. OnMarch 31, 1980, the Union requested reinstatementof the unfair labor practice complaint. On April 16,1980, the Acting Regional Director reinstated thecharge, revoked the dismissal of the complaint, andreissued the complaint and notice of hearing.The Regional Director, on April 21, 1980, dis-missed the reinstated decertification petition basedon the reissued complaint. On September 29, 1980,the Board denied Respondent's request for reviewof the Regional Director's second dismissal in Case13-RD-1214.Respondent filed directly with the Board aMotion for Summary Judgment on September 18,1980, contending that the reissuance of the com-plaint is barred by Section 10(b) of the Act. Re-spondent further contends that the Regional Direc-tor was without authority to reissue the complaintsince the Union had not specifically requested thatits charge be reinstated. Respondent therefore re-quests that summary judgment be entered in itsfavor and that the reissued complaint be dismissed.On October 2, 1980, the General Counsel filed aresponse in opposition to the Motion for SummaryJudgment, with exhibits attached, contending thatthe charge was originally timely filed and wasproperly reinstated. On October 27, 1980, Respond-ent filed a reply to the General Counsel's responsein opposition. On December 8, 1980, the GeneralCounsel filed a motion for leave to file a responseto Respondent's reply memorandum' and a re-sponse thereto. On December 23, 1980, Respondentfiled an opposition to the General Counsel'smotion.Ruling on the Motion for Summary JudgmentOn March 5, 1979, the Union filed the originalcharge in this case, alleging that Respondent hadunilaterally granted a benefit to its employees andunilaterally withdrawn another benefit from themin violation of Section 8(a)(5) of the Act. After in-vestigation, a complaint was issued on April 9,1979. The following day the Regional Director dis-missed a decertification petition filed on February28, 1979, giving as his reason the pendency of theunfair labor practice complaint.On August 6, 1979, the date Respondent and theUnion signed a new collective-bargaining agree-ment, the Regional Director informed the Union,in writing, that if the Union were to withdraw itsunfair labor practice charge he would not reinstatethe previously dismissed decertification petition ifso requested. The Union promptly accepted thisWe herein grant the General Counsel's motion.KENNICOTT BROS. COMPANY II 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffer and requested the withdrawal of the chargeunderlying the complaint. The Regional Directorequally promptly approved the request and dis-missed the complaint. In due course, pursuant tohis August 6 inducement of withdrawal, the Re-gional Director did deny the Petitioner's requestfor reinstatement of his decertification petition.However, pursuant to Respondent's request forreview, the Board reinstated the petition finding nowarrant for the Regional Director's apparent con-clusion that the signing of the August 6 contractconstituted on Respondent's part an informal settle-ment of the complaint. The Board also noted thatsince the charge had been withdrawn there was nolonger a basis for finding proven unfair labor prac-tices which would preclude the Petitioner's raisingof a question concerning representation.In then denying the Union's motion for reconsid-eration of the reinstatement order, the Board con-sidered for the first time the Union's detrimentalreliance argument presented here by the GeneralCounsel in response to the Motion for SummaryJudgment. The Board had before it in the motionfor reconsideration only the impact of the allegeddetrimental reliance on the validity of the RegionalDirector's action in dismissing the decertificationpetition. The Board found the Union's argument inthis respect to be lacking in merit. We note that theUnion's contention that it was at least entitled tothe reinstatement of the complaint was not thenproperly before the Board as it is within the Gen-eral Counsel's sole discretion to reissue a previous-ly dismissed complaint based on an originallytimely filed charge.The Regional Director, acting for the GeneralCounsel, then reinstated the complaint pursuant tothe Union's request, which was based on the Re-gional Director's promise of August 6.2 Since ablocking unfair labor practice charge and com-plaint were once again in place, the Regional Di-rector dismissed the decertification petition for thesecond time. The Regional Director specificallystated that should no merit be found to the unfairlabor practice allegations the petition could be rein-stated once again. The Board, in affirming the Re-gional Director's action, noted that Respondent'sarguments pertaining to the propriety of the reis-suance of the complaint were not properly directedto the Board at that time.The appropriate time has now come and wetherefore address the Respondent's Motion forSummary Judgment which contends that the reis-2 The Union's reliance on the Regional Director's promise is docu-mented by its March 24, 1980, motion for reconsideration of the Board'sorder reinstating the petition. Though the Union requested the reinstate-ment of the "complaint," the Regional Director correctly read the inart-ful phraseology as a request for the reinstatement of the charge.suance of the complaint, more than a year after thealleged unlawful benefit changes, is time barred bySection 10(b) of the Act.Section 10(b) of the Act provides that no com-plaint shall issue based on any unfair labor practiceoccurring more than 6 months prior to the filing ofa charge with the Board. This section, however,relates only to the actual filing of charges and,once a charge has been timely filed, the controlover, and disposition of, that charge is vested ex-clusively with the General Counsel pursuant toSection 3(d) of the Act. Here there is no questionbut that the General Counsel issued the originalApril 1979 complaint based on the timely filedMarch 1979 charge relating to alleged unfair laborpractices of December 1978 and January 1979.Respondent correctly states the Board's generalrule that, where a charge has been filed, with-drawn, and later refiled, the 6-month limitationperiod specified in Section 10(b) is measured fromthe date of the refiling; the prior charge cannot bereinstated to revive liability to an earlier date.3Re-spondent does recognize that the Board has, sinceSilver Bakery Inc. of Newton,4formulated an equita-ble considerations exception to the general rule. Itcontends, however, that the conditions required bySilver Bakery and its progeny have not been met inthis case. We disagree.In Silver Bakery the Board permitted the rein-statement of a charge to revive liability where thecharging party had relied in its withdrawal requestson a mistaken statement by a Board agent to theeffect that the Board lacked jurisdiction. In PublicServices Planning and Analysis Corporation, d/b/aAirport Connection,5the Board held, citing bothSilver Bakery and California Pacific Signs, Inc., acase involving newly discovered evidence, that"the Board will not overrule the General Counsel'sdecision to reinstate a timely filed charge unlessRespondent can show that the equities of the casecompel such a result."7We find no such showing by Respondent in thiscase. First, the Union at all times acted promptly.Not only was the original charge timely filed, butthe request for reinstatement was made 1 weekafter the Board's denial of the motion for reconsid-eration of its order to reinstate the decertificationpetition. Second, Respondent has not claimed, nor3 Olin Industries, Inc., Winchester Repeating Arms Company Division, 97NLRB 130 (1951); Square D Company, 105 NLRB 253 (1953); KoppersCompany, Inc.. Forest Products Division, 163 NLRB 517 (1967). See A & PIron Works, Inc. and A & P Iron and Railing Corp., 179 NLRB 291 (1969).4 150 NLRB 421 (1964), enforcement denied 351 F.2d 37 (Ist Cir.1965)." 243 NLRB 1076 (1979).' 233 NLRB 450 (1977).7 243 NLRB 1076, 1077. KENNICOTT BROS. COMPANY13could it show on this record, that it has been preju-diced because of the dismissal and subsequent reis-suance of the complaint. Respondent has notchanged its position to its detriment based on anyactions of the General Counsel.The General Counsel in this case recognized,however, that the Union did rely on the RegionalDirector's opinion that reinstatement of the decerti-fication petition following withdrawal of thecharge would be inappropriate. Since the Boardlater found the Regional Director to have erred,the Regional Director sought to rectify the effectsof his faulty determination by returning the Unionto the status quo ante and reinstating the charge,and then the complaint, pursuant to the Union's re-quest.We conclude, in the complex circumstances ofthis case, that the General Counsel has struck aproper balance between the policy of Section 10(b)to bar stale litigation, and the broad remedialpolicy of the Act. The Regional Director, actingon behalf of the General Counsel, did not abuse hisdiscretion when he reinstated the complaint on thebasis of the Union's reliance on the Regional Di-rector's incorrect opinion. We shall deny Respond-ent's Motion for Summary Judgment and allow themerits of the complaint to be decided following ahearing before an administrative law judge.ORDERIt is hereby ordered that Respondent's Motionfor Summary Judgment be, and it hereby is,denied.IT IS FURTHER ORDERED that a hearing be heldbefore an administrative law judge to be designatedby the Chief Administrative Law Judge for thepurpose of receiving evidence on the issues raisedby the allegations of the complaint.IT IS FURTHER ORDERED that the above-entitledproceeding be, and it hereby is, remanded to theRegional Director for Region 13 for the purpose ofarranging such hearing, and that said Regional Di-rector be, and he hereby is, authorized to issuesuch notice thereof.IT IS FURTHER ORDERED that, upon the conclu-sion of the hearing, the Administrative Law Judgeshall prepare and serve on the parties a decisioncontaining findings of fact, conclusions of law, andrecommendations based upon the evidence re-ceived, and that, following service of such decisionon the parties, the provisions of Section 102.46 ofthe National Labor Relations Board Rules andRegulations, Series 8, as amended, shall be applica-ble.KENNICOTI7 BROS. COMPANY '3